

	

		II

		109th CONGRESS

		2d Session

		S. 2553

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. Kerry (for himself,

			 Mr. Kennedy, Mr. Leahy, and Mr.

			 Feingold) introduced the following bill; which was read twice and

			 referred to the Committee on Commerce,

			 Science, and Transportation

		

		A BILL

		To require employees at a call center who

		  either initiate or receive telephone calls to disclose the physical location of

		  such employees, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Call Center Consumer’s Right to Know

			 Act of 2006.

		2.Call center

			 requirements

			(a)In

			 generalA United States

			 corporation or its subsidiaries that utilizes a call center to initiate

			 telephone calls to, or receive telephone calls from, individuals located in the

			 United States, shall require each employee in the call center to disclose the

			 physical location of such employee at the beginning of each telephone call so

			 initiated or received.

			(b)Certification

			 requirementA corporation or

			 subsidiary described in subsection (a) shall annually certify to the Federal

			 Trade Commission whether or not the corporation or subsidiary, and the

			 employees of the corporation or subsidiary at its call centers, have complied

			 with that subsection.

			(c)NoncomplianceA corporation or subsidiary that violates

			 subsection (a) shall be subject to such civil penalties as the Federal Trade

			 Commission prescribes under section 3.

			(d)Call center

			 definedIn this section, the

			 term call center means a location that provides customer-based

			 service and sales assistance or technical assistance and expertise to

			 individuals located in the United States via telephone, the Internet, or other

			 telecommunications and information technology.

			3.Federal Trade

			 Commission rulesNot later

			 than 9 months after the date of enactment of this Act, the Federal Trade

			 Commission shall prescribe rules to provide for effective monitoring and

			 compliance with this Act. The Federal Trade Commission’s rulemaking shall

			 include appropriate civil penalties for noncompliance with this Act.

		

